 FIORE BROTHERS OIL CO., INC.191Director for the Fourteenth Region, shall,after being duly signed by Respondent'srepresentative,be posted immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Fourteenth Region,inwriting,within20 days from the date of receipt of this Intermediate Report, what steps Respondenthad taken to comply herewith .4Examiner" in the notice.In the further event that the Board'sOrder be enforced by adecree of a United States Court of Appeals,the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."4 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read "Notify the Regional Director for the Fourteenth Region, Inwriting,within 10 days from the date of this Order,what steps Respondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify you that:WE WILL bargain collectively on request with International Brotherhood ofBoilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers, Lodge 1012,AFL-CIO, asthe exclusive representative of all our employees in the followingappropriate collective-bargaining unit, and, if an understanding is reached, em-body such understanding in a signed agreement.The appropriate collective-bargaining unit is:All production and maintenance employees employed at our St. Louisestablishment,exclusive of office clericals,professionals,guards, and super-visors as defined in the Act.All our employees are free to become or remain,or to refrain from becomingor remaining,members of the above-named or any other labor oganization.LEE-ROWAN COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 4459Federal Building,1520 Market Street, St.Louis,Missouri,Telephone Number, Main1-8100, Extension 2142, if they have any question concerning this notice or com-pliance with its provisions.Fiore Brothers Oil Co., Inc.andUnited Industrial Workers ofNorth America of the Seafarers International Union of NorthAmerica, Atlantic,Gulf, Lake and Inland Waters District,AFL-CIOAmalgamated Union Local 355andUnited Industrial WorkersofNorth America of the Seafarers International Union ofNorth America, Atlantic,Gulf, Lake and Inland Waters Dis-trict,AFL-CIO.Cases Nos. 0-CA-8146 and 2-CB-3234.May18, 1962DECISION AND ORDEROn February 15, 1962, Trial Examiner Thomas S. Wilson issued hisIntermediate Report herein, finding that the Respondents engaged in137 NLRB No.19. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices and recommending that they cease and desisttherefrom and take affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondents and GeneralCounsel, led exceptions to the Intermediate Report and supportingbriefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thisproceeding, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner with the additions and modifica-tions set forth below.We agree with the Trial Examiner, for the reasons set forth in theIntermediate Report, that the Respondents violated Section 8(a) (1),(2), and (3) and 8(b) (1) (A) and (2) of the Act. The correctness ofthese findings depends largely on whether or not Anthony Bartholdiacted as the agent of Respondent Company. The Trial Examinerfound that he was such an agent.We agree, and rely upon the fol-lowing facts to establish his agency : the uncontradicted statement ofFerdinand Fiore, president of Respondent Company, that the with-drawal of the petition of a rival union gave the Respondent Companythe opportunity to "bring in" Local 355; the authorization cards forLocal 355 were solicited by Anthony Bartholdi, the son-in-law a of thepresident of Respondent Company, during working time, afterBartholdi had refused to sign an authorization card for a rival unionbecause that union would tell his father-in-law how to run his busi-ness; the uncontradicted statement by Bartholdi to an employee thatthe "Company" is going union; the instructions given by Siegler,Respondent Company's credit manager, to employee Cochran to waitat an appointed place during working hours in order to affordBartholdi, accompanied by a representative of Respondent Union, anopportunity to solicit Cochran for membership ; the benefits promised'Though Respondents have not admitted that Respondent Fiore is engaged in commercewithin the meaning ofthe Act, wefind, inagreement with the TrialExaminer,that theadmittedfacts in paragraphsnumbered4 A and B ofthe complaint clearly establishthat Respondent Fiore is engaged in interstate commerce and within the Board's jurisdic-tion.SeeSiemens Mailing Service,122 NLRB 81.n The Trial Examiner inadvertently referred to Bartholdi as the brother-in-law of thethree officers of Respondent Fiore.The Trial Examiner also erred in finding that anauthorization card forWalkerwitzwas submitted in evidence;in finding that employeesGoode and Porzio cast ballots in the employee election of August 16, 19G1,that FredFiore, Jr 's,vote at that election was castin absentia;and in failing to find that HarryDeisley was one of the hourly paid employees properly included in the appropriate unit.These errors are hereby corrected. FIORE BROTHERS OIL CO., INC.193by Bartholdi in soliciting authorization cards were essentially thesame benefits which appeared in the contract; the precipitous mannerwith which the contract was executed after Bartholdi had signed upan apparent majority of the employees; and Bartholdi's reneging onhis agreement with his fellow workers to sign an authorization cardfor the SIU and his failure to affirm his supposed allegiance to theSIU at the meeting of August 17,1961.In our opinion, the foregoing amply demonstrates that Bartholdiwas chosen by Respondent Company to enlist the necessary employeesupport to enable it to "bring in" Respondent Local 355 as the em-ployees' representative.It strains credulity to accept Respondent'scontentions that Bartholdi was acting solely in his capacity as anemployee.No mere employee could predict with such remarkable ac-curacy his employer's willingness to accept the union and the benefits itwould incorporate into a contract.As it is apparent that without Bartholdi's efforts Respondent Local355 would not have signed up a "majority" of the employees and wouldnot therefore have been entitled to recognition by Respondent Com-pany, we find, for the reasons set forth in the Intermediate Report,that Respondents violated the Act in the manner and to the extentfound by the Trial Examiner 3ORDERUpon the entire record in this proceeding, and pursuant to Section10(c) of the Act, the National Labor Relations Board hereby ordersthat:A. The Respondent Company, Fiore Brothers Oil Co., Inc., itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Recognizing Respondent Local 355 as the representative of itsemployees in the unit heretofore found appropriate for the purposeof dealing with Respondent Company concerning grievances, wages,rates of pay, hours of employment, or other terms and conditions ofemployment or giving said organization any financial or other assist-ance or support.(b)Giving any force or effect to the collective-bargaining agree-ment with Local 355 dated August 14, 1961, or to any modification,extension, renewal, or supplement thereto, provided, however, thatnothing in this Decision and Order shall require the Respondent Com-pany to vary or abandon any wage, hour, seniority, or other sub-8In so finding,we do not adopt the Trial Examiner's conclusion that Local 355 did notsign up a majority of employees in an appropriate unit It is not at all clear that theinclusion or exclusion of employees in the unit turns entirely on the considerations takeninto account by the Trial Examiner.However that may be,it is clear that RespondentLocal 355 did not have an uncoerced majority in the contractual unit.649856-63-vol. 137-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantive feature of its relations with its employees which the Companyhas established in the performance of this agreement, or to prejudicethe assertion by employees of any rights they may have thereunder.(c) Interfering with, restraining, or coercing its employees in anymanner in order to encourage membership in Local 355 or discouragemembership in SIU.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from AmalgamatedUnion Local 355 as the representative of its employees for the purposeof dealing with Respondent Company concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other terms andconditions of employment, unless and until the Board shall certifysaid Local 355 as such representative.(b)Reimburse each of its present and former employees for allinitiation fees, dues, and other moneys its employees have been re-quired to pay Amalgamated Union Local 355 since August 14, 1961,by reason of Respondent's maintenance and enforcement in favor ofAmalgamated Union Local 355 of its agreement dated August 14,1961,being jointly and severally liable therefor with Amalgamated UnionLocal 355.(c)Post at its plant on Staten Island, New York, copies of thenotice attached hereto marked "Appendix A." 4 Copies of said notice,to be furnished by the Regional Director for the Second Region, shall,upon being duly signed by Respondent Company be posted by it im-mediately upon receipt thereof, and be maintained by it for at least60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent Company to insure that said noticesare not altered, defaced, or covered by any other material.(d)Post at the same places and under the same conditions as setforth in A, (2), (c), above, as soon as forwarded by said RegionalDirector, copies of the notice hereto marked "Appendix B." 5(e)Mail signed copies of the notice attached hereto marked "Ap-pendix A" to the Regional Director for the Second Region for postingby Respondent Union at its business offices and meeting halls in NewYork City, including those on Staten Island and Long Island, NewYork, in places where notices to members are customarily posted.Copies of said notices, to be furnished by the Regional Director for theSecond Region as the agent of the Board, shall be returned forthwith* In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "5 See footnote4, supra. FIORE BROTHERS OIL CO., INC.195to the Regional Director for the Second Region, after they have beensigned by an official representative of Respondent Fiore Brothers OilCo., Inc., for such postings.(f)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.B. The Respondent Union, Amalgamated Union Local 355, its of-ficers, agents, representatives, successors, and assigns, shall:1.Cease and desist from :(a)Claiming to be the authorized bargaining representative of theemployees of Respondent Company.(b)Causing or attempting to cause Respondent Company, its of-ficers, agents, successors, or assigns, to discriminate against employeesor prospective employees in violation of Section 8(a) (3) of the Act,as amended.(c)Claiming to have, or attempting to enforce, an agreement withRespondent Company dated August 14, 1961, or any modification, ex-tension, renewal, or supplement thereto.(d) In any other manner restraining or coercing employees or pro-spective employees of Respondent Company in the exercise of therights guaranteed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized bySection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Reimburse each of the present and former employees of FioreBrothers Oil Co., Inc., for any and all money unlawfully exacted fromthem for initiation fees, dues, and weekly assessments since August 14,1961, being jointly and severally liable therefore with RespondentFiore Brothers Oil Co., Inc.(b)Post at its business offices and meeting halls in New York City,New York, including those located on Staten Island and Long Island,copies of the notice attached hereto marked "Appendix B." 6 Copiesof said notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the official representative ofthe Respondent Local 355, be posted by the Respondent Local 355immediately upon their receipt, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonablesteps shall be taken by Respondent Local 355 to insure that thesenotices are not altered, defaced, or covered by any other material.See footnote 4,supra. 196DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Post at the same places and under the same conditions as setforth in B, 2, (b), above, as soon as forwarded by the Regional Directorfor the Second Region, copies of the notices attached hereto marked"Appendix A."'(d)Mail signed copies of the notice attached hereto marked"Appendix B" to the Regional Director for the Second Region forposting by Respondent Company at the place of business of Respond-ent Company on Staten Island, New York, New York, in places wherenotices to employees are customarily posted.Copies of said notices,to be furnished by the Regional Director for the Second Region asthe agent of the Board, shall be returned forthwith to said RegionalDirector, after they have been signed by an official representative ofRespondent Local 355, for such postings.(e)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.° See footnote4,supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL withdraw and withhold all recognition from Amalga-mated Union Local 355 as a collective-bargaining representativeof our employees included in the following described appropriateunit :All drivers, servicemen, yardmen, helpers, mechanics, andmaintenance employees, excluding all office clerical and pro-fessional employees, watchmen, guards, and supervisors asdefined in the Act.WE WILL NOT recognize said labor organization as such repre-sentative unless and until so certified by the National Labor Re-lations Board.WE WILL NOT give any force or effect to that agreement signedwith said Local 355, dated August 14, 1961, or to any modifica-tion, extension, renewal, or supplement thereto.WE WILL reimburse each of our employees for any and allmoney unlawfully exacted from them for initiation fees, dues,and assessments, being jointly and severally liable therefor withAmalgamated Union Local 355.WE WILL NOT discourage membership in United IndustrialWorkers of North America of the Seafarers International Unionof North America, Atlantic, Gulf, Lake and Inland Waters Dis- FIORE BROTHERSOIL CO., INC.197trict,AFL-CIO, or encourage membership in AmalgamatedUnion Local 355 by recognizing or entering into an agreementwith said Local 355 or in any other manner.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist UnitedIndustrialWorkers of North America of the Seafarers Inter-nationalUnion of North America, Atlantic, Gulf, Lake andInland Waters District, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized by Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.All our employees are free to become, remain, or to refrain frombecoming or remaining members in the above-named or in any otherlabor organization.FIORE BROTHERS OILCO.,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York, New York, Telephone NumberPLaza 1-5500, if they have any question concerning this notice or com-pliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERS OF AMALGAMATED UNION LOCAL 355 AND TOTHE EMPLOYEES OF FIORE BROTHERS OIL CO., INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT act as the bargaining representative of any of theemployees of Fiore Brothers Oil Co., Inc., for the purpose ofdealing with it concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employmentunless and until we have been certified by the Board as suchrepresentative. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE ' WILL NOT give any force or effect to that collective-bargainingagreementwith Fiore Brothers Oil Co., Inc., datedAugust 14, 1961, or to any modification, extension,renewal, orsupplement thereto.WE WILL NOT cause or attempt to cause Fiore Brothers Oil Co.,Inc., to discriminate against its employees in violation of Section8 (a) (3) of the Act.WE WILL NOT in any other manlier restrain or coerce employeesof Fiore Brothers Oil Co., Inc., in the exercise of the rights guar-anteed to them by Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized by Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL reimburse each of the employees of Fiore Brothers OilCo., Inc., for any and all money unlawfully exacted from them,,for initiation fees, dues, and assessments, being jointly and sever-ally liable therefore with said Company.AMALGAMATED UNION LOCAL 355,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the datehereof,and mustnot bealtered,defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 745 Fiftli Avenue, New York, New York, Telephone NumberPLaza 1-5500, if they have any question concerning this notice orcompliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpona charge duly filed on September 7, 1961,by UnitedIndustrialWorkers ofNorth Americaof the Seafarers International Unionof North America, Atlantic,Gulf, Lake andInland Waters District,AFL-CIO,herein called the Charging Partyor S.I.U., in Case No. 2-CA-8146against Fiore BrothersOil Co.,Inc., herein called'Respondent Company, and upon a charge duly filed the same dayby the ChargingParty against AmalgamatedUnion Local355, herein called Respondent Union orLocal 355,the General Counsel of the National Labor Relations Board,hereinaftercalled the General Counsel1and the Board, respectively,by theRegional Directorfor theSecond Region,New York, New York, issuedits complaint dated October 20,1961, alleging that the RespondentCompanyhad engaged in and was engagingin unfair labor practices affecting commercewithinthe meaning of Section 8(a) (1),(2), and(3) and that RespondentUnion hadengaged in and was engaging in viola-tions of Section8(b)(1)(A) and (2)and Section2(6) and (7) of the Labor Man-agement RelationsAct, 1947,as amended,herein called theAct.Copies of thecharges, order consolidating cases, complaint,and notice of hearing thereon wereduly servedupon the Respondents,and each of them, andthe Charging Party.1This term specifically includes the attorney appearing for the General Counsel at thehearing FIORE BROTHERSOIL CO., INC.199Respondents each duly filed an answer admitting certain allegations of the com-plaint but denying the commission of any unfair labor practices.Pursuant to notice,a hearing thereon was held at NewYork,New York, onNovember 27, 28, and 29 and December 1, 1961, before Thomas S. Wilson, theduly designated Trial Examiner.All parties appeared at the hearing, were repre-sented by counsel,and were afforded full opportunity to be heard,to produce, ex-amine, and cross-examine witnesses,to introduce evidence pertinent to the issues,and were advised of their right to argue orally upon the record and to file briefsand proposed findings and conclusions or both.Oral argument was heard at theconclusion of the hearing.Briefs have been received from Respondent Companyand General Counsel on January 11, 1962.2Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTCOMPANYFiore Brothers Oil Co., Inc., is and has been at all times material herein a corpora-tion duly organized under, and existing by virtue of, the laws of the State of NewYork.At all times material herein, Respondent Company has maintained its princi-pal office and place of business at 40 LaSalle Street, Mariners Harbor, Staten Island,in the city and State of New York, herein called the Staten Island plant, where it is,and has been at all times material herein, engaged in the sale, installation, and serviceof heating equipment and the retail and wholesale sale and distribution of coal, oil,and related products.During the past year, which period is representative of itsannual operations generally, Respondent Company, in the course and conduct of itsbusiness operations, performed services and made sales valued in excess of $50,000.During the past year, Respondent Company, in the course and conduct of its business,purchased and caused to be transported and delivered to its Staten Island plant, coaland oil and other goods and materials valued in excess of $50,000 of which goodsand materials valued in excess of $50,000 were transported and delivered to its plantin interstate commerce directly from States of the United States other than the Stateof New York.The complaint alleges, the Respondents admit, and I find that Respondent Com-pany is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATIONS INVOLVEDUnited Industrial Workers of North America of the Seafarers International Unionof North America, Atlantic, Gulf, Lake and Inland Waters District, AFL-CIO, theCharging Party, and Amalgamated Union Local 355 are labor organizations ad-mitting to membership employees of Respondent Company.III.THEUNFAIR LABORPRACTICESA. The facts1.The StatenIsland campaignAs a resultof an organizingcampaignamongthe employees of variouscoal andfuel oilcompanieson StatenIsland,S.I.U. filed individual representation petitionswith the Board's RegionalOffice covering the employees of the following companies:Sipco________________________________ June6, 19612-RC-11413Richmond ---------------------------- June8, 19612-RC-11418Kiernan_____________________________ June8, 19612-RC-11419Salmirs______________________________ June9, 19612-RC-11426Fiore-------------------------------- June9,19612-RC-11427Quimlan_____________________________ June12, 19612-RC-11430On June 19 3 S.I.U., the above companies, and Board representatives held an in-formal conference on the last five petitions above mentioned?All five of the com-panies involved were represented by the same attorney as appeared for Respondent2 Attached to Respondent Company's brief was a motion to correct certain typographicalerrors in the transcriptThere having been no objection made to this motion, it is hereby,ordered that said motion be marked as "Trial Examiner's Exhibit No 1," admitted in evi-dence andhereby granted.a All dates herein are in the year 1961 unless otherwise noted.4 The Sipco petition was already headed for a formal hearing which was heldJune 23. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the instant hearing.At thisconference he refused to agree to consent electionsexcept on the Kiernan petition.Apparentlyas a result of this conference and forreasons not explained in the record,S.I.U. withdrew all five of these petitions at theend of the conference.Itwas stipulated that, at least until June 19, S.I.U. was theonly union involved in any of these cases.On July 26, S.I.U. refiled its petition regarding the Richmond employees where-upon Local 355 intervened therein claiming an interest.When, on August 18, S.I.U. refiled petitions in the other four cases, Local 355 inter-vened in three of them claiming that a collective-bargaining agreement executed witheach of the three companies was a contract bar. Subsequently three of these peti-tions filed by S.I.U. were dismissed by the Regional Director on the ground of acontract bar.By this time Local 355 was also in the picture at Fiore's as the factswill show.2.Respondent Company and the unitThe Respondent is a family owned and operated corporation.Three Fiore broth-ers,Ferdinand,Michael, andAnthony, arepresident,vice president,and secretary-treasurer,respectively,as well as the sole stockholders of the corporation.Two Louis Fiores work in the office.The son of Anthony Fiore, known in theRespondent plant as "L. F.No. 2," is Respondent's bookkeeper at a salary of $140per week.Theson of Ferdinand Fiore, knownas "L. F.No. 3," is a salesman at asalary of $140 per week.Michael T.Fiore, son of Ferdinand,is a schoolteacher whodoes part-time work for Respondent as a salesman at a weekly salary of $125.Aaron Siegler, unrelated to the Fiores so far as the record shows, is Respondent'scredit manager at a salary of$130 per week.This completes Respondent's office staffexclusive of clericals.It is admitted by all parties,and I agree, that none of the above can be includedin the appropriate unit which the parties stipulated at the hearing and I find to be:"All drivers,servicemen,yardmen,helpers,mechanics, and maintenance employ-ees, ... excluding all office clerical and professional employees, watchmen,guards,and supervisors as defined in the Act."There are other Fiore relatives employed in the service and driving departmentwhich, as found above, constitutes the appropriate unit here.The admitted super-visor of this department is Alexander Walkerwitz,son-in-law of Anthony Fiore, whosupervises the department from his own office and is paid a weekly salary of $145.Respondent Company's brief acknowledges Walkerwitz to be a supervisor.Frank Fiore, son of Anthony,is listed on the August 17 payroll as a salesman buthe also on occasion drives an oil truck and on other occasions takes charge of theyard when Michael Fiore, vice president,is absent.Frank Fiore is paid a weeklysalary of $140.Fred Fiore, Jr., son of Ferdinand,drives an oil truck or assists serviceman,Michael J.Cochran,when not engaged in sales work at a weekly salary of $118.The parties are in disagreement as to the inclusion of Frank and Fred, Junior, inthe above-described appropriate unit.Both are salaried employees.Neither signedan authorization card for S.I.U. but both signed such cards for Local 355.Conse-quently Respondents urge their inclusion and General Counsel opposes.The con-tract dated August 14 between Respondent and Local 355. which granted the hourlyrated employees a 25-cent-per-hour increase,did not affect the salaries of eitherFrank or Fred,Junior. It is quite obvious from the type of work each does, includingsales work,their salaried positions,and their relationship to the Fiores,that neitherhas much, if any, community of interest with the other employees in the appropriateunitConsequently I believe,and find, that Frank Fiore and Fred Fiore,Jr., shouldbe excluded from the appropriate unit.There arestill two other relatives in the driving and service department.AnthonyBartholdi known at the plant as "A. B."and who will be referred to hereinafter thesame way, son-in-law of Ferdinand, was on August 12, 1961,an oil driver paid at anhourly rate.Frank Sforza is also an hourly paid driver in the department as wellas being the brother-in-law of Anthony.As of the week ending August 17, 1961, the following are conceded to have beenregularly hourly paid employees and properly included within the appropriate unit:Michael J.Cochran, Charles Diker, Anthony Eannucci,Frank Paliseno,WilliamRippstein, and Louis Gyulai.In addition during the busy season in the winter Respondent regularly employsseveral part-time drivers.Bennie Goode has worked regularly each winter fromDecember through March since 1958,being laid off sometime in March when he doesodd lobs for third persons or, as in the past year, becomes a greenskeeper at a nearbycountry club.Tom Porzio has also worked regularly each winter from Decemberthrough March since 1957, being laid off to take his regular job as a greenskeeper FIORE BROTHERSOIL CO., INC.201at the country club.George Diker also has been regularly recalled by Respondentduring the busy season doing regular driving work at times when it will not inter-fere with his regular job as a guard for Nassau Smelting Co.While Diker apparentlydoes not work as many hours during the busy season as do Goode and Porzio, Re-spondent has been recalling him to work as needed during these seasons for the past14 or 15 years. These three appeared to be the only regular part-time drivers em-ployed by Respondent during its busy seasons.Sometime apparently in early June,5 Charles Diker, who had been elected S.I.U.shop steward at Respondent's place of business, asked A. B. if he wanted to sign anS.I.U. authorization card as all the other employees had done except Walkerwitz.A. B. refused, although he did attend one meeting of the S.I.U.When, about thissame time, Diker asked Walkerwitz to sign an S.I.U. card, Walkerwitz answered,"Charles, I can't sign that. I am a boss, a salaried man."3.The Local 355 blitzkriegThis record shows that Local 355 suddenly burst onto the Fiore scene about 10:30a.m. on August 12, Saturday, when A. B. appeared at the home of employee Eannucciaccompanied by one Henry (Hank) Stert, whom A. B. introduced as a businessrepresentative of Local 355.With A. B. doing most of the talking, Eannucci wastold that by signing an authorization card for Local 355 he would receive a weeklyraise of $18, Blue Cross, sick leave, vacations, and a $4,000 insurance policy.A. B.told Eannucci that "the rest of the fellows" had signed.When Eannucci demurredon the ground that he had signed an S.I.U. card, Stert assured him that he could signany number of such union authorization cards. Eannucci then signed without check-ing to see that "the rest of the fellows" had signed because, as he put it, he "trusted"A. B.About 2 p.m. that same Saturday, A. B. and Stert drove up to the home ofemployee Rippstein where, after introducing Stert, A. B told Rippstein that he had"something good for him.better than the SIU" and assured Rippstein that ashe had known Rippstein a long time, he would not "steer him wrong." A. B. andStert then told Rippstein of the benefits Local 355 was offering: A $4,000 insurancepolicy, 25-cent per hour wage increase, hospitalization, and a pension plan.Ripp-stein also demurred about signing a card for Local 355 but actually executed onewhen Stert insisted and assured Rippstein that it made no difference that he hadpreviously signed an S.I U card.The next port of call for A. B. and Stert apparently was to part-time employeeBennie Goode whom they found repairing a house Goode had recently purchased.On this occasion A. B. told him that "the Company was going into the Union" andasked Goode if he wanted to join.Goode signed a card for Local 355.At the hearing Local 355 authorization cards dated "8/12/61" and signed by FiorerelationsWalkerwitz, Frank Fiore, Fred Fiore, Jr., and Frank Sforza were receivedwithout any information as to the date or manner of their execution. In addition tothe relatives, A. B. and Stert also secured a signed Local 355 card from part-time em-ployee Porzio under circumstances not related herein.Before suppertime on August 12, A. B. and Stert appeared at the home of employeePaliseno where A. B. introduced Stert and told Paliseno that he "had a good deal"for Paliseno.Stert stated that he had the other employees signed up already andallowed Paliseno to see the cards signed by Goode, Porzio, Eannucci, Walkerwitz,and Bartholdi himself. Stert and A B. told Paliseno that "we can get you" vacations,a 25-cent per hour increase. hospitalization, and insurance.Paliseno refused to signsaying that he already had all those things without a contract. Stert argued that thesewere just pledge cards but Paliseno still refused.Paliseno remarked that they hadtwo men signed, Goode and Porzio, who had quit Fiore but did not have CharlieDiker.He was assured that Diker would be their next stop.As they were leaving,Paliseno asked if A. B. was not supposed to be working.A. B. admitted that he wasbut that "it was slow."When Paliseno asked why A. B. was so interested in Local355 when he would have nothing to do with S.I.U., A. B. answered, "This is a goodd' il."A. B. and Stert left, apparently ending their working day for they did notappear at Diker's home thereafter or at any other time.On Monday, August 14, Walkerwitz was in the hospital and A. B. had taken hisplace as supervisor of the service and driving department.While employee Gyulaiwas making out timecards that morning, A. B. spoke to him about the "good deal"which Local 355 had for the men but Gyulai refused to sign a Local 355 cardAlso during that Monday morning as A. B. was looking over the service ticketsfor Cochran, A. B. told Cochran "about this friend that had this union that they5 AlIdates are In theyear 1961unlessotherwise noted. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere bringing over," "that his uncle knew nothing about it . . . as I sit across thedinner table at night, I know it is a sin, in my heart, and I am sinning against this mandoing this to him," "that SIU were made up of a bunch of crooks and that they were.going to come in and tell his uncle how to run the business, after he has beenrunning it 35 or 40 years by himself."Sometime shortly after 3 p.m., on either Monday, August 14, or Tuesday,August 15,6 Cochran telephoned the Fiore office for further orders as was cus-tomary.Siegler answered the telephone and ordered Cochran to wait for L. F. No.3 at a certain location.After vainly waiting for sometime at that location, Cochrantelephoned Siegler again for further instructions and was told to continue to awaitL. F. No. 3 who had something to tell him. Cochran asked what L. F. No. 3wanted to tell him but all Siegler would say was that while he had an idea, he wouldprefer to have L. F. No. 3 tell Cochran himself.As Cochran continued to wait asdirected, he saw L. F. No. 3 drive past without stopping. Shortly thereafter Stertand A. B. drove up in an automobile.A. B. invited Cochran into the automobiletelling him that it was "OK" not to wait any longer for L. F. No. 3 and thereuponintroduced Cochran to his "old friend" Hank Stert who thereupon commenced hisusual spiel about the benefits Local 355 would get the employees.These benefitswere the same as with the other employees except that, instead of a 25-cent perhour increase, Stert said he would get Cochran a wage increase from $96 a weekto $110.A. B. insisted that this was "a good deal" for he could not see the S.I.U.telling his relatives how to run their business.A. B. and Stert also told Cochranthat they had signed up all the employees except himself and Diker and that, afterCochran signed, they would get Diker to sign.Cochran argued that he had alreadysigned a card for the S.I.U. but Stert assured him that it made no difference howmany cards he signed, that he could vote as he pleased when the election was held.Thereupon Cochran signed a card for Local 355 and thereafter went about hisbusiness.Thus did A. B. and Stert sign up the Fiore employees on August 12 and 14 or 15for Local 355.By the end of August 14 or 15, A. B. had secured the signaturesto Local 355 authorization cards from the following members of the Fiore family:Frank; Fred, Junior; Walkerwitz; Anthony Bartholdi (A. B.); and Frank Sforza.They also had the signed Local 355 authorization cards from the following non-relative full-time and part-time employees: Cochran, Eannucci, Rippstein, Goode,and Porzio.All of these cards had apparently been executed prior to 11 a.m. onMonday, August 14, except the card of Cochran whichwas not signed until about4 p.m. August 14 atthe earliest 74.Recognition and negotiationsIf the testimony of Siegler is correct, Stert must have been a very busy man onMonday, August 14.According to this evidence, Stert appeared at the Fiore officearound 10 a in. and conferred with the Fiores.After Stert had departed, AnthonyFiore informed Siegler that Siegler was to go with them to the office of Respond-ent's attorney,Widdecomb, where they would negotiate a contract with Local 355,as it represented the majority.These negotiations at the attorney's office betweenthe Fiores with Siegler and Stert with another unnamed Local 355 representativelasted, according to Siegler, from about 11 a.m. to 4 p.m., Monday, August 14,with no lunch break and ended with the execution of two copies of the contract bythe Mores and by Stert. This was a mimeographed form contract with certain blankswhich had to be filled in.The contract, dated August 14, 1961, as introduced in evidence, provided forexactly what Stert and A. B. had told the employees "we can get"; a 25-cent perhour increase, $4,000 insurance policy, hospitalization, vacations, and pensions-plus a union-security clause and, in addition, the following:Article III-Real Party in Interest. It is agreed that this contract shall notvest or create in any employee or group of employees covered hereby, anyrights or remedies, which they or any of them can enforce either at law. equity,or otherwise, and whether as principal or third party beneficiary or otherwise,eThe date on which Cochran signed the Local 355 card is in disputeThe card itself isdated August 14Cochran maintains, however, that he signed it on Tuesday whereasSiegler,Respondent's credit manager, testified that he "saw" Cochran's signed Local 355card as early as 11 a in Monday, August 14.7 Cochran's testimony regarding the execution of his card is uncontradicted upon therecord.In addition Cochran, although suffering from a blood infection at the time hetestified,was a most sincere, straightforward, and honest-appearing witness whose testi-mony I credit despite the obvious pain under which he was suffering at the time oftestifying FIORE BROTHERS OIL CO., INC.203itbeing understood and agreed on the contrary that all of the rights andprivileges created or implied from this contract shall be enforcable only bythe parties hereto and only in the manner established by this contract.8Siegler also testified that at the beginning of these negotiations he checked seven-signed authorization cards which Local 355 presented and noted one signed by`Cochran.But the undenied testimony regarding the execution of the Cochrancard is that it was signed at a location other than the negotiation meeting at or about3:45 p.m., in the presence of Stert and A. B., neither of whom refuted Cochran'stestimony-nor did Siegler regarding the telephone conversations.As Stert was atthe negotiations and executed the contract on behalf of Local 355, it is obvious that, ifSiegler's testimony regarding the negotiations is true, Cochran's card had to beexecutedafterLocal 355 had been recognized and the contract executed.5.The employees voteAt the suggestion of Diker on behalf of S LU and Frank Sforza on behalf ofLocal 355 the regular employees decided to hold a secret election between S LU. andLocal 355 after work on August 16 to determine which of these unions the employeesactually wantedThe employees decided that all of them would join whicheverunion secured the greater number of votes that evening.The election was held inSforza's garage under self-imposed conditions assuring the secrecy of the ballot.Fred Fiore, Jr., protested the absence of Frank Fiore and Walkerwitz so the groupagreed that those two were to be counted as for Local 355. Each of the 10 regular.employees voted by secret ballot in the garage one at a time .9When the votes werecounted, including those cast in absentia by Frank Fiore and Fred, Junior, the resultwas seven for S.I.U. and five for Local 355.Diker and Bartholdi shook hands andA. B. agreed to inform Local 355 that the employees were no longer interested inthat Union and to sign an S.I.U. card in the morning.The meeting then broke upwith the issue apparently settled favorably to S.I.U.6.Announcement of the Local 355 contractThe following day, August 17, Anthony Fiore called all the employees to a meetingin the company office at quitting time-5 p.m.After the group of men had gatheredin the office, Anthony Fiore took a sheaf of yellow papers 10 prepared by MichaelT. Fiore, the schoolteacher, and read: "Men, by a majority of applications receivedfrom you by the Amalgamated Union, Local 355, address 74-09, 37th Avenue, Jack-son Heights 72, New York. Telephone No. OL 1-3757, for membership in the above-mentioned Union, a contract was negotiated and signed August 14, 1961.HenryStirk [sic]-delegate. .. ...Anthony Fiore then proceeded to read from these yellowsheet its version of the general terms of the alleged contract regarding the 25-centper hour pay increase, hospitalization, the $4,000 life insurance policy, the securityor pension plan, holidays and vacations, sick leave, and ending with the following:"The Union has informed us that there will benoinitiation fees for present em-ployees.The contract also contains job-security provision." liThe benefits wereexactly those which A. B. and Stert had advised the employees that they "couldget" for them when soliciting their signatures to Local 355 authorization and duescheckoffs cards.When Anthony Fiore ended the reading of these yellow pages, Diker informedhim of the vote of the previous evening and requested A. B. to confirm his statement.A. B. remained silent.Diker told Anthony Fiore that he was speaking for all themen and that they did not accept the Fiore-Local 355 contract.All Fiore would saywas see the delegate.The employees thereupon walked out of the meeting.8This "Real Party in Interest"clause isunique in the experience of this TrialExaminer.It would appear to be contrary to at least the spirit of the Act and particularly of theTaft-Hartley amendments thereto.The only really definite articles in this contract are those providing for the paymentof $18 50 per month per employee to the "United Welfare Fund" and the payment of $8per monthper employee which were to be made by Respondent Company to the "355Security Plan "The checkoff of dues of $1 per week per employee is also definite8In orderto make up the 10, Goode and Porzio must have cast ballots that evening.10 At no time during this meeting was the form contract, allegedly negotiated andsigned onAugust 14 and retained by Respondent thereafter, ever in evidence at thismeeting."A reading of the contractindicatesthat Anthony Fiore actually meant "union-.security"provisionsrather than "job-security" provisionsAmong otherprovisionsAnthony Fioreforgot tomention wasthe dues checkoffprovision. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe following morning Diker again informed Siegler that the men did not acceptthe contract and asked him to relay this information to the Flores.7.Dues checkoffOn Friday, August 18, the employees received their paychecks for the week end-ing on that day. These checks for the hourly rated employees reflected the 25-centper hour increase for the entire week's work.The salaries of Frank Fiore, FredFiore, Jr., and Walkerwitz remained unchanged.The payroll records also provedthat a $1 dues deduction was made against each of Respondent's hourly paid em-ployees, including Diker, Deisley, Gyulai, and Paliseno, as well as against the afore-mentioned salaried employees.When Diker objected strenuously to this duesdeduction, he was told by L. F. No. 2, the bookkeeper, that nothing could be doneabout that.Diker angrily shouted that somebody was going to get hurt if that dollarwas not returned.Apparently the following day the Fiores discovered that Diker,Deisley, Gyulai, and Paliseno had not signed the Local 355 authorization card whichincluded thereon also the dues deduction authority and returned the dollar by mailto each of them together with a letter of apology.When Cochran objected to the deduction made against him for $1 dues, he wasshown the Local 355 authorization and dues deduction card which he had signed oneither August 14 or August 15.His $1 was not returned.8.The company president talksAt some indefinite time in this period Diker and Ferdinand Fiore were in Fiore'soffice discussing the union situation.When Diker expressed disbelief of Fiore's state-ment that on June 19, 1961, S.I U. had withdrawn its petition regarding the Fioreemployees, Ferdinand Fiore went to the company files, pulled out the withdrawalnotice from the Board, showed it to Diker, and said: "This is when we went ahead,this opened the door for us to bring in the other union.We would have never doneit unless we did not get this notification from the Labor Board." 129.Further enforcement of the agreementThe contracts' "job-security" provision appeared when Respondent Company re-ceived the following letter from Local 355 dated September 18, 1961, over the signa-ture of Henry Stert:Pursuant to the union security provision of our agreement, the followingemployees are not in good standing:Charles DikerLouis GyulaiHarry DeisleyFrank Polisino [sic]Unless this matter is corrected within ten (10) business days, you aredirected to discharge said employees.All four employees wrote identical letters to Respondent Company enclosingmoney orders for such dues to Local 355 in which they said they were payingunder protest.They received Local 355 cards containing both the authorizationand dues deductions from Frank Sforza who had been appointed shop steward byStert.The employees signed these Local 355 cards before a notary but wroteon the face thereof the words "under protest." This proved unsatisfactory to Local355 so that Sforza told the men that they could not write "under protest" on thecards but would be permitted to attach a letter to that effect to the signed cards.The employees then executed Local 355 cards with attached protest letters butwithout the offending words upon the authorization cards.10.The affidavitsOn September 7, 1961, S.T.U filed its charge alleging Respondent's violations ofSection 8(a)(1), (2), and (3) of the Act.On or about September 16, 1961, L. F. No. 2, the bookkeeper, went to the homesof employees Rippstein. Eannucci, and Cochran where he requested them to executeprepared affidavits to the effect that they had executed Local 355 authorizationcards "voluntarily," or, as L. F. No. 2 explained to Cochran, that he "had not beenhit over the head" to force him to execute the authorization card.Each of themen refused to sign.12 There is no dental of this statement in the record FIORE BROTHERSOIL CO., INC.205On October 25, 1961, Cochran,Eannucci,and Rippsteinwere asked by Respond-ent to sign preparedaffidavitsreadingas follows:-------------------- being duly sworn, deposes and says:I am employed by Fiore Brothers, Inc. and make this affidavitof my ownfreewill andwithoutany compulsionwhatsoever.When Isigned a unionbargainingrepresentation card for Amalgamated Local Union 355, 1 did so ofmy own free will and without any interference,restraintor coercion byanyone.When theSeafarers'Union originally withdrewits election petition, I wasunder the impression that they wereno longer interested in representing theemployees of my employer. I joined Amalgamated Local Union 355 becauseI desiredthem to representme for thepurposesof collective bargaining.Thiswas done wholly of my own accord.Each of these employees executed such an affidavit before Aaron Siegler as a notarypublic on October 25, 1961.On November 15, 1961, Diker, Deisley, Gyulai,and Paliseno were called intothe Respondent Company's office where they were requestedto sign anaffidavitreading asfollows:Ihave seenthe Labor Board complaint in Case No. 2-CA-8146 and thefollowing statement by me is true.Mr. Aaron Siegler who is mentioned in the complaint never spoke to me foror against the Seafarers' Union, Local 355, or any other union.He nevertalked to me about any union matters, andany statementsin the complaintabout Mr. Siegler are not true.NeitherMr. Siegler nor Mr. Tony Bartholdi ever offered, promised andgranted to the employees wageincreases,vacations, and other improvementsin their working conditions to become or remain members of Local 355.Mr. Siegler never urged and solicited Fiore employees to sign cards desig-natingLocal 355 as their representative for collective bargaining purposes.He never permitted Local 355 to conduct union business during workinghours among the employees and to solicit membership among the employees.Concerning Tony Bartholdi, at all times he was nothing more than a fellowemployee.He never enjoyed any greater privileges than other employees.He never was a supervisor or part of management, and I never considered himpart of management.He never had the right to hire or fire, or specificallyto make recommendations about hiring or firing.Whenever he and I talkedabout any matters, I considered I was talking to a fellow employee, and thatTony Bartholdi was not speaking for my employer, Fiore Brothers, Inc.Each of the above-named employees executed such affidavit before either LouisFiore or Aaron Siegler as notaries public.On this last occasion Ferdinand Fioredid tell the employees that they did not have to execute thesestatements.B. Conclusions1.Respondent's theoryIn oral argument and again in its brief, Respondent Company has relied heavilyon the technical aspects of the law involved here, whereas General Counsel, on theother hand, has dealt much more closely with the factual in the remarkably ablebriefs they have filed herein.For instance Respondent Company argued that the only real point at issueherein was the allegation of a "coerced majority" in favor of Local 355 on August 14when the contract was executed.Respondent's theory of the case is simplicity itself:(1)As of August 14, Local 355 was the voluntary choice of the majority ofRespondent Company's employees in the appropriate unit.(2) Based upon this majority representation Respondent Company recognizedRespondent Local 355 and entered into a collective-bargaining agreement with iton August 14.(3)Therefore, neither Respondent committed any unfair labor practice.In this Respondent Company oversimplifies the case.The complaint also con-tains an allegationof illegal companyassistanceto Respondent Union. If Respond-ent Company did illegally assist Local 355, then the question of majority, coercedor otherwise, becomes academicand immaterialto the decision in this case.Thereal question at issuehere actually is whether Respondent Union was illegallyassistedby Respondent Company. 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDFurther Respondent Company assumes that the crucial date for the proof ofmajority is August 14, 1961, probably because that is the date appearing on thecontract executed by the parties.August 14, of course, is the date on which thiscontract was negotiated and executed according to the testimony of Credit ManagerSiegler of Respondent Company.But Siegler's testimony in this regard carriedits own death knell because he testified that at 11 a.m. on August 14, as the negoti-ations allegedly commenced, he "saw" a Local 355 authorization card signedby employee Cochran, an authorization necessary to prove Local 355's majorityrepresentation justifying Respondent's prompt recognition of Local 355.But theundenied and uncontradicted testimony of Cochran proved beyond a peradventure ofa doubt that he executed this card on the afternoon of either August 14 or August 15about 4 p.m., a time subsequent to the time of Respondent Company's recogni-tion of Local 355 and execution of the agreement according to Siegler's testimony.Furthermore, Respondent Company's own payroll record for that week containedthe annotations: "New_rates--effective 8/17/61-union scale" and "No furtherdeductions by employees as of 8/17/61"-despite the date of August 14, 1961,appearing on the contract and despite the fact that the checks issued that week tohourly paid employees reflected the 25-cent per hour' increase from August 14.Furthermore the execution of this contract was first announced to the employees atthe end of the workday on August 17, 24 hours after the employees themselves haddemonstrated at the meeting in Sforza's garage that the majority of them actuallyfavored S.I.U.Consequently, in order for this contract to constitute a contractbar and keep S.I.U. out of the Fiore plant-as similar such contracts with Local 355were to do in at least three of the companies above mentioned-this disclosure madeit necessary for this contract to have been negotiated and executed prior to August 16,the date of the meeting in the Sforza garageBecause of the above facts, Icannot make a finding that the contract between Respondent Company and Respond-ent Local 355 was, in fact, negotiated or executed by those parties on August 14.Respondent Company next argued that, as of August 14, Local 355 had signedauthorization cards from "9 of the 13 employees" in the agreed appropriate unit and,therefore, a majority.This argument rests on the assumption that Fred Fiore, Jr.,and Frank Fiore were properly included in the unit. I have already found that thesetwo are not to be included in the appropriate unit because of their close family rela-tionship to the owners of the business, the fact that each of them performed salesduties distinct and different from the work done by the other employees in theappropriate unit, that each was a salaried employee whose salary, incidentally, wasunaffected by the contract between Respondent Company and Local 355, all ofwhich proved that neither had any real community of interest with the other em-ployees properly included within the appropriate unit.As noted heretofore, I have found that Cochran's card was not executed or inexistence at the time of the recognition and bargaining and, therefore, cannot becounted in the majority as of August 14.Furthermore, the undenied evidence as to the representations made by Stert andA. B. to the effect that the employees could sign any number of union authorizationcards and still be free to vote for the union of their choice in an election in inducingemployees Cochran and Eannucci at least, to execute cards for Local 355 whileknowing of their own intent to use those same cards to prevent the holding of justsuch an election amounts to willful misrepresentation invalidating those authorizationcards.Such a holding would, of course, leave Local 355 far short of the claimedmajority.Even without such a holding, moreover, the retention of that claim ofmajority for Local 355 has now become dependent upon the inclusion or exclusionof part-time employees.There are three such regular part-time employees who work for Respondent Com-pany during the busy winter season: Goode and Porzio who have worked duringthe winter seasons since approximately 1957 and George Diker who has done thesame thing for approximately 15 years albeit probably fewer hours per week thanthe other two.Respondent argues that the first two, each of whom had signed a cardfor Local 355, should be included whereas Diker, who signed no such card, should beexcluded.If any regular part-time employees are to be included in the appropriateunit, then all should be.Disregarding the question of signatures obtained through misrepresentations, Local355 now shows 6 signed cards18 inan appropriate unit composed of 12 employees 14as of August 14 and, of course, no majority. The evidence, therefore, convinces me13Bartholdt, Eannucci, Rlppsteln, Sforza, Porzlo, and Goode.14Those in the footnote above plus Cochran, C. Diker, Delsley, Gyulai, Pallseno, andGeorge Diker. FIORE BROTHERS OIL CO., INC.207that Local 355 was never the voluntary choice of a majority of the employees in theappropriate unit so as to be the authorized bargaining representative.Thus, Respondent's theory collapses.But that still does not prove the com-mission of any unfair labor practices.2.Concluding findingsThe question of whether Respondent Company committed any unfair labor prac-tices here depends, in large measure, upon whether Anthony Bartholdi was just anordinary hourly paid employee or was acting as Respondent Company's agent whilehe assisted Stert and Local 355.Respondents deny the existence of any proof ofsuch agency.There is, of course, no direct testimony here that any of RespondentCompany's officers directed A. B. to bring Local 355' into the plant and secure amajority of signed authorization cards for it. It is highly unlikely that suchevidence would become available to General Counsel.The evidence does show that A. B. is the brother-in-law of the three officers andsole stockholders of Respondent Company and that, at least until August 14, he wasan ordinary hourly paid driver whose work for Respondent was the same as thatof the other employees in the appropriate unit.However, on the afternoon ofAugust 14 or 15, whichever it was that Cochran was approached to sign the cardfor Local 355 by Stert and A. B. during working hours, A. B. was the acting super-visor of the employees in the appropriate unit having been placed in that positiondue to the hospitalization of Supervisor Walkerwitz.The key to this whole agency and illegal assistance problem occurred during themonth of August when Ferdinand Fiore, Respondent Company's president, pulledfrom the file the June 19 letter from the Regional Office notifying Respondent Com-pany of the withdrawal of the S.I.U. petition for Respondent's employees and handedit to employee Charles Diker, the elected S.I.U. delegate, in order to convince Dikerthat S.I.U. had, in fact, withdrawn said petition and then stated: "This [the notice ofwithdrawal of SIU's petition] is when we [Respondent Company] went ahead, thisopened the door for us to bring in the other Union [Local 355].We would havenever done it unless [if] we did not get this notification from the Labor Board." isThis undenied statement by the president of Respondent Company constitutes anadmission against interest. In addition the admission is corroborated by other factsin the record.Whenapproached to joinS.I U. inJune,A. B. refused to have anything to dowith that Union because it might try to tell his relatives how to run their business.Yet on August 12 the evidence proves that A. B. not only willingly signed an applica-tion card for Local 355 but also spent most of his working day assisting Stert andLocal 355 search out and sign up Respondent's employees on authorization cards forLocal 355.Regardless of whether A. B who was on duty for Respondent Companywhile so busily engaged assisting Stert on August 12,i6 there can be no question butthat A. B. was on duty as the acting supervisor for Respondent Company on Au-gust 14 or 15 when he and Stert secured Cochran's signature to a Local 355 cardduring working hours.The fact, as proved by the evidence, that Respondent Company's Credit ManagerSiegler arranged the rendezvous during working hours with Cochran at which A. B.and Stert were able to secure his signature to a Local 355' card proves that RespondentCompany not only knew of A. B.'s activity on behalf of Local 355 during workinghours but also approved and was abetting that activity.1715There was no denial of this testimony.1eRespondent argues that Respondent's payroll proved that A. B. was not working onAugust 12 despite A B 's own undenied statement to employee Paliseno tha the, A B, wassupposed to be on duty that Saturday but that business "was slow " Respondent's argu-ment is based upon the fact that A. B. was only paid for 48.6 hours' work during that week,the same approximate number of hours for which other employees, admittedly not work-ing that Saturday, were paidTherefore, argues Respondent, A. B was not working thatSaturday eitherThe payroll does not prove this contention by Respondent for there isno indication on said payroll as to the days on which any of the employees worked inorder to accumulate their 48 hours. Respondent failed to introduce A. B 's daily tnnecard17 In arranging this rendezvous it is true that Siegler used the pretext that L F No 3-not A B and Stert-wanted to see Cochran. That Siegler's use of the name L F No 3was in fact a pretext was proved when L F. No 3 actually drove past Cochran at theactual spot of the rendezvous without bothering to stop and by the further fact thatA B and Stert almost immediately thereafter drove up, stopped, and solicited Cochranwith assurances to Cochran that L. F. No. 3 did not want to speak to him. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe fact thatSupervisor Walkerwitz,as well as the other Fiore relatives,promptlyexecuted application and dues deduction cards forLocal 355 whichwere used toinfluence other employees to sign such cards tends also to indicate Respondent Com-pany's intent to assistLocal 355.The undemedadmission of Respondent Company's president,referred to above,plus the other corroborating evidence leaves me no alternative but to find,as I herebydo, that Respondent Company throughAnthonyBartholdi, its agent,illegally"brought in"and rendered illegal assistance to Local 355 in violation of Section8(a)(1) and(2) of the Act.The evidence makes it clear, and I find,that at no time material herein has Local355 been the representative of the employees' own choosing of the majority of theemployees in the appropriate unit and that Respondents well knew that any paperproof of any such claim of majority representationby Local355 resulted from illegalsupport and assistance rendered to Local355 byRespondent Company and its agents,Anthony Bartholdi and Aaron Siegler.'8I further find that the full course of conduct by Respondent Company in assistingpersonally and through agents in securing signed authorization cards from its employ-ees for Local 355, in recognizing Local 355 as the majority representative for collec-tive bargaining of its employees and in entering into a collective-bargaining agreementwith Local355 although knowing full well that saidLocal 355 was notthe representa-tive of its employees'own choosing,and thereafter in enforcing said illegal agreementwith Local355, particularly in deducting dues payments to Local 355 from itsemployees and in requiring four of its employees to join saidLocal355 in orderto retain their employment under the terms of such illegal contract, constituted inter-ference, restraint,and coercion of its employees within the meaning of Section8(a) (1) of the Act, illegal financial and other assistance and support to a labororganization within the meaning of Section 8(a)(2) of the Act, and discriminationin regard to the hire and terms and conditions of employment intended to encouragemembershipinLocal 355and to discourage membership in S.I.U. in violation ofSection 8(a) (3) of the Act.I also find that by securing recognition as the collective-bargaining agent fromRespondentCompany withoutbeing the representative of their own choosing of themajority of theRespondentCompany'semployees in the appropriate unit, by there-after entering into and attempting to enforce the terms of said illegal collective-bargaining agreement with RespondentCompany,Respondent Union has coerced andintimidated the employees of Respondent Company and has caused RespondentCompanyto discriminate against said employees in violation of Section 8(a)(3) ofthe Act in violation of Section8(b)(1) (A)and (2) of the Act.19IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEActivities of the Respondents set forth in section III, above,occurring in connectionwith the operations of the Respondent Company described in section I, above, have aclose, intimate,and substantial relation to trade,traffic, and commerce among theseveral States.and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving foundthat theRespondents.and each ofthem, have engagedin unfair laborpractices,Iwill recommendthat eachof them cease and desist therefrom and thateach take certain affirmative action designed to effectuate the policies ofthe Act.Having found that RespondentCompany hasrendered illegal financial and otherassistance to RespondentLocal 355 andthat said Respondents,at a time when eachknew that Local 355 wasnot the collective-bargaining representative of the employees'own choosing of the majority of Respondents'employees,entered into,maintained,and have given effect to said illegal agreementwhich imposedunlawful discriminatoryconditions of employment upon said employees,Iwill recommend that RespondentCompany withdrawand withholdrecognition from Local355 unless and until Local355 is certifiedby the Boardand that each of said Respondents cease and desist fromgiving any force or effect to said illegal collective-bargaining agreement executedby and betweenthem datedAugust 14,1961, or any other such agreement betweensaid parties affecting said employees.18 Siegler Is included herein asan agent ofRespondentCompany solelybecause of hisactivity as a managerialemployeeof Respondent Company in arranging the rendezvouswith employee Cochran for Bartholdi and Local 355 Representative Stert19N L R R. v.International Union,United Automobile.Aircraft,Agricultural ImplementWorkers Local899(John I.Paulding, Inc.),297 F. 2d 272(C.A. 1). GRANITE CITY STEEL COMPANY209Having further found that Respondents, and each of them, unlawfully coercedthe employees of the Respondents into paying initiation fees, dues, and assessments toLocal 355 through a check-off provision contained in said illegal contract in orderto retain his employment, I will further recommend that said illegally exacted moneysbe returned to each of said employees forthwith, each of said Respondents beingjointly and severally liable for such moneys.20Because of the variety and extent of the unfair labor practices engaged in by theRespondents, I sense an attitude of opposition to the purposes of the Act in general,and hence, deem it necessary to order that Respondents, and each of them, ceaseand desist from in any manner infringing upon the rights guaranteed the employeesin Section 7 of the Act.Upon the basis of the above findings of the fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW,1.United IndustrialWorkers of North America of the Seafarers InternationalUnion of North America, Atlantic, Gulf, Lake and Inland Waters District, AFL-CIO,and Amalgamated Union Local 355 are labor organizations within themeaning ofSection 2(5) of the Act.2.By rendering illegal financial and other assistance to Local 355 and by recogniz-ing, entering into, maintaining, and giving affect to an agreement with Local 355which imposed unlawful discriminatory conditions of employment at a time whensaid Local 355 was known not to be the representative of the majority of RespondentCompany's employees' own choosing, Respondent Company has engaged in andis engagingin unfair labor practices affecting commerce within the meaning of Section8(a) (1), (2), and (3) and Section 2(6) and (7) of the Act.3.By securing recognition and a collective-bargaining agreement containingillegalconditions of employment from Respondent Company at a time when RespondentLocal 355 was known not to be the collective-bargaining representative of their ownchoosing of a majority of Respondent Company's employees, and by thereafter en-forcing the terms of such illegal agreement, Respondent Union has coerced andintimidated the employees and has caused Respondent Company to discriminateagainst employees in violation of Section 8(a)(3) of the Act in violation of Section8(b)(1)(A) and (2) of the Act and Section 2(6) and (7) thereof.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]20 SeeTeamsters and Allied Workers, Hawaii Local996,et at.(Twentieth Century-FoxFilm Corporation),134 NLRB 1556.Granite CitySteelCompanyandInternationalUnion of Operat-ing Engineers,Local Union No. 148, AFL-CIO, Petitioner.Case No. 14-RC-4089.May 21, 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas W. Seeler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofllieAct.137 NLRB No. 24.649856-63-vol. 137-15